Citation Nr: 1202443	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-09 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.  

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E.G.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.  He died in February 2006.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2009, the appellant testified before a Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been added to the claims file.  

The Board notes that in its July 2011 brief, the appellant's accredited representative characterized the second issue on appeal as entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  Review of the record does not indicate, however, that that issue has been adjudicated by the RO or appealed to the Board, suggesting this characterization is merely the result of a clerical error.  As such, the Board will take no action on this issue at this time.  If the appellant wishes to file a 38 U.S.C.A. § 1151 claim, she is invited to contact her RO and do so.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2009, the appellant and a family member testified before a Veterans Law Judge, seated at the RO.  Subsequently, prior to a final adjudication of the issues on appeal, that Veterans Law Judge retired.  The appellant was offered, and has accepted, the opportunity to testify before a current Veterans Law Judge.  Therefore, her appeal must be remanded to the RO to afford her this opportunity.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing in appropriate docket order before a Veterans Law Judge sitting at the RO.  The appellant should be afforded adequate notice of the time and date thereof.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

